On Petition for Rehearing.
Browne, C. J.
One of the grounds in the petition for rehearing is that this court, in holding that the railroad at the point in controversy runs approximately in the center of the Baldwin Avenue, overlooked the decisions In the cases of McGourin v. Town of DeFuniak Springs, 51 Fla. 502, 11 South. Rep. 541, and Florida Chautauqua Association v. Brown, 63 Fla. 121, 58 South. Rep. 717.
*31The points in controversy in those cases were not the same as the point in controversy in the instant case, and whatever may have been shown by the evidence in those cases, it was dearly established in the instant case that the railroad track runs approximately in the center of the avenue at Seventh Street.
There was no attempt by the decision in this case, nor is it the effect of the decision to deprive appellee of its property without due process of law. The decision was predicated solely upon the doctrine that where a railroad is operated over a street that divides the city into two parts so that it is impossible for the public to go from’ that part of the city lying on one side of the street to that part lying the other side, without passing over the tracks, and right of way of the railroad, the public has a right to cross the railroad tracks and right of way at any point unless prohibited by law, and such crossing by the public is not an appropriation “of private property or right of way” in contravention of Article 16, Section 29 of the Constitution of Florida, nor does it deprive appellee of its property without due process of law,' nor deny it the equal protection of the law, and the city under its police power for the protection of the railroad and the safety, of the public may prohibit the passage over the railroad tracks and .right of way by the public except at such points as the city may designate, and may require the railroad to provide safe and convenient means of passage at such points. To hold otherwise would be to treat the railroád’s right of wav' as an impassable wall separating the city into two parts.
. The fact that other crossings existed at the time this suit was instituted, and that the railroad had offered to provide others at points different from the one the city *32considered necessary for tire safety and convenience of the public cannot divest the city of its right under the police power to exercise its discretion and require the establishment of another crossing at a point where the convenience and welfare of the people will be best subserved.
Prom the evidence in this case we do not see that there was any abuse of discretion on the part of the city in the selection of the point where it desired the additional crossing.
The hearing is denied.
Taylob, Whitfield, Ellis and West, J. J., concur.